Citation Nr: 1414590	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 30 percent disabling for generalized anxiety disorder.   

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to August 1969.

This case comes before the Board of Veteran's Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to the benefit sought on appeal. 

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case. 

The evidence of record raised the issue of the Veteran's entitlement to TDIU.  Whether expressly raised by a Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to TDIU is before the Board.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for generalized anxiety disorder which is evaluated at 30 percent disabling, diabetes mellitus at 20 percent disabling, and for diabetic peripheral neuropathy of the right lower extremity associated with diabetes  at 20 percent disabling.  The Veteran's combined evaluation for compensation is 60 percent disabling from July 2011.  

The Veteran is not service connected for residuals of fracture, right femur.

The Veteran had a hearing, via video conference, with the undersigned VLJ in Hartford, Connecticut, in November 2013.  The Veteran indicated that his service-connected generalized anxiety disorder has gotten worse.  The Veteran also indicated that psychiatric treatment records from the "West Haven Vet Center," more recent than July 2009 and continuing to the present existed and that he would submit them to the Board.  

A review of the record indicates that those treatment records were not submitted.

The Veteran also indicated that he had previously been on social security disability.  However, the Veteran indicated that these records were irrelevant to his current claim (Hearing Transcript at 16).  

As noted above, the claim for TDIU has been raised as part of the Veteran's claim for an increase in rating.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In this regard, the Board notes that the Veteran has, in the context of his claim for a higher rating, alleged that his generalized anxiety disorder, in conjunction with his other service-connected disabilities, are so severe as to make him unemployable.  

The Veteran has inconsistent work history since discharge and hasn't been employed since 2004.  The Veteran indicated that he spends most of his days in bed.  Additionally, given the results of the Veteran's most recent VA psychiatric examination in February 2011 and the indications of record which suggest that the Veteran's psychiatric disorders are involved in this lack of employment, the Board notes that entitlement to an evaluation of TDIU, as part of the claim for a higher rating, is raised by the record.  

In light of the fact the Board is required to remand this case, the Board feels it is prudent to obtain any records from Social Security (if any) that may be available (to avoid a second remand).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records from the VA Connecticut Health Care Network, to include all records from the West Haven Vet Center from July 2009 to the present.  Note which records are from the New Haven Veterans Center (located in West Haven) and those which are from the West Haven Campus.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes support his claims.

2.  Obtain the Veteran's Social Security Records regarding his disability claim (if any).

3.  After obtaining all pertinent records schedule the Veteran for a VA psychiatric examination to determine the current severity of his psychiatric disorders, to include his service-connected generalized anxiety disorder.  Additionally, determine whether it is at least as likely as not (50% chance or greater) the Veteran's psychiatric disorders, to include his generalized anxiety disorder and other service-connected disabilities prevent the Veteran from following a substantially gainful occupation.  A complete rationale for all opinions must be provided.

4.  Following the above-directed development, re-adjudicate the Veteran's claim for increased initial rating in excess of 30 percent disabling for generalized anxiety disorder.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

5.  Following adjudication of the Veteran's increased initial rating claim, adjudicate the Veteran's claim for TDIU. The RO should consider extra-schedular criteria as appropriate.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


